                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

KEVIN SANFORD, individually and
on behalf of all others similarly situated                                            PLAINTIFF

v.                               Case No. 3:18-cv-00158-KGB

NUCOR-YAMATO STEEL COMPANY
and NUCOR CORPORATION                                                             DEFENDANTS

                                             ORDER

       Before the Court is the parties’ second joint motion for extension of time to file settlement

documents (Dkt. No. 18). The parties request an extension of time up to and including April 11,

2019, for the parties to file settlement documents (Id., ¶ 4). The parties represent that they have

agreed to the requested extension of time (Id.). For good cause shown, the Court grants the parties’

motion. The parties shall have up to and including April 11, 2019, to file settlement documents.

       So ordered this 9th day of April, 2019.


                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
